Citation Nr: 1723629	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  09-44 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to an initial disability rating in excess of 10 percent prior to March 19, 2014, and a disability rating in excess of 30 percent thereafter, for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran served on active duty from October 1986 to October 1990, from November 2001 to June 2002, and from March 2003 to July 2003, with periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2014; a transcript of those proceedings is of record.

In August 2014, the Board remanded the Veteran's claim for further development.

In September 2015, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a May 2016 order, granted the parties' Joint Motion for Remand (joint motion), partially vacating the Board's September 2015 decision and remanding the case for compliance with the terms of the joint motion.

In July 2016, the Board assigned a 30 percent rating for the Veteran's headaches effective from March 19, 2014.  The decision denied an initial disability rating for migraine headaches in excess of 10 percent prior to March 19, 2014, and in excess of 30 percent thereafter.  The Veteran appealed the Board's decision to the Court which, in a February 2017 order, granted the parties' joint motion, partially vacating the Board's July 2016 decision and remanding the case for compliance with the terms of the joint motion.  Notably, the parties did not wish to disturb the Board's favorable finding, granting entitlement to a 30 percent rating, effective from March 19, 2014.




FINDINGS OF FACT

1.  Prior to March 19, 2014, the Veteran's migraine headaches were not manifested by characteristically prostrating attacks occurring on average once a month over the last several months.

2.  At no time during the appeal period, has the Veteran's headaches more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Prior to March 19, 2014, the criteria for an initial disability rating in excess of 10 percent for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code (Code) 8100 (2016).

2.  From March 19, 2014, the criteria for a disability rating in excess of 30 percent are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).



II.  Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2016).  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2016).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016).

Where an award of service connection for disability has been granted, and the assignment of the initial disability rating is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).  "Staged ratings" are appropriate when distinct time periods with different levels of impairment can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistencies in statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran's migraine headache disability is rated under Code 8100.  See 38 C.F.R. § 4.124a.  The Veteran's migraine headaches are currently assigned a 10 percent disability rating for the period prior to March 19, 2014, and a 30 percent disability rating thereafter.

Code 8100 provides disability ratings for migraine headaches as follows: a 10 percent rating is warranted when there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted if there are characteristic prostrating attacks occurring on an average of once per month over the last several months.  A 50 percent rating is warranted if there are very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

The Board notes that prostrating attacks are not the same as headaches or even severe headaches.  The rating criteria and the Court have not defined the term "prostrating."  According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (32th ed. 2012), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

Also, the term "productive of severe economic adaptability" has not been clearly defined by regulations.  The Court has, however, explained that "productive of" for purposes of Code 8100 can either mean producing, or capable of producing.  See Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually produce severe economic inadaptability to warrant a 50 percent rating under Code 8100.  Id. at 445-46.  Similarly, "economic inadaptability" does not equate to unemployability, as such would undermine the purpose of regulations pertaining to a total disability rating for compensation based on individual unemployability (TDIU).  Id. at 446; see also 38 C.F.R. § 4.16.  The Board notes, however, that the migraines must be, at a minimum, capable of producing severe economic inadaptability in order to meet the 50 percent criteria.

The Veteran's claim for service connection for headaches was received in April 2008.

During a December 2007 VA examination, the Veteran reported headaches associated with neck movement.  He stated that there was no weakness.

In October 2008, the Veteran underwent a VA examination.  During the examination, the Veteran reported that, in the summer of 2007, he suffered from increased neck pain, as well as daily severe headaches.  The headaches were described as bitemporal and occipital with neck pain.  He described a constant aching pain with tightness during his headaches, and a throbbing pain when his headaches were severe.  With regard to other symptoms, the Veteran denied vomiting, changes in vision, or dizziness during his headaches.  The Veteran reported that he was still able to perform his duties as a full-time student or as a worker in the information technology (IT) field during his attacks.  He reported using Tylenol to treat his headaches.  He also stated that his headaches would sometimes interrupt his sleep, sometimes three times a week, and that he had missed about two weeks of work in the last year due to his headaches.  

After a complete examination, the examiner determined that the Veteran's headaches appeared to be predominately tension-type headaches associated with his cervical spine disability.  The examiner noted that his history of throbbing pain could represent either severe tension headaches or a possible vascular feature of a mixed headache syndrome.  While the examiner determined that the Veteran's headaches were associated with his service-connected cervical spine disability, the examiner determined that there did not appear to be sufficient evidence to indicate a classic migraine syndrome.

In his December 2008 notice of disagreement, the Veteran stated that his headaches interrupted his sleep every night, and that they has often caused him to miss school and work.
In July 2009, the Veteran was seen for his headaches at the VA Medical Center in Houston, Texas.  He reported that his headaches started one year prior, that they occurred two to three times per week.  He reported however, that his headaches had become more frequent, occurring two to three times per day, and that they lasted about an hour.  He described them as bitemporal without associated aura, photophobia, phonophobia, or extremity weakness.  He reported one episode of arm weakness, but stated that it had not recurred.  The Veteran was assessed with daily headaches for the last year.  The doctor noted that his headaches were not likely migraines given that his daily bilateral headaches were not accompanied by an aura.  Instead, the doctor found that his symptoms were consistent with tension headaches.

In September 2009, the Veteran reported that he was still having two to three headaches a day, although he reported that a new medication was working, despite causing dizziness.  He reported that his headaches occurred in the frontal area and that they lasted one hour.

An October 2009 VA treatment record notes that, since his last visit, his medication was changed.  He also reported that the new medication was helping him with his pain, as well as his ability to sleep through the night.  He still reported headaches two to three times a day, and stated that he occasionally took Tylenol for his severe headaches.  He was diagnosed with tension type headaches, and his medication was increased.

In his October 2009 substantive appeal, the Veteran reported that his medication had never given him relief.  He also stated that he had missed four to seven days of work per month.

In a February 2010 VA neurology consult, the Veteran reported that he was still suffering from headaches two to three times per day that were resolved with either Tylenol or on their own.  He described his headaches as bitemporal, that they lasted one hour, and that the sometimes radiated from the frontal to occipital areas.  He denied any associated aura, photophobia, phonophobia, nausea, vomiting, or extremity weakness.  He rated his headaches as an eight out of ten at their worst, and he denied daytime sleepiness.  He stated that he was able to exercise 30 minutes per day.  He stated that he did not stay in one position at work for a prolonged period of time, and that he did think there was a correlation between his headaches and meals, sleepiness, or any other triggers.  He reported that a prior medication made him sleepy.  The Veteran was assessed with tension type headaches.
 
A June 2010 VA neurology consult reflects the Veteran's reports of symptoms similar to those reported in February 2010.  He reported sleepiness on his medication, and stated that he had not taken any in the last 30 days.  The neurologist noted that the Veteran was able to exercise 45 minutes on a daily basis.  Overall, the neurologist determined that the Veteran's headaches were most likely tension headaches secondary to his neck.  Additionally, the neurologist determined that the Veteran's symptoms were not consistent with migraines.

In July 2012, the Veteran underwent another VA examination.  During the examination, he was diagnosed with tension headaches. The Veteran reported daily frontal headaches, and he denied constant head pain, pulsating or throbbing head pain, localized head pain to one side, pain on both sides of the head, and worsened pain with physical activity.  The Veteran also denied any other symptoms associated with his headaches, such as nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision, sensory changes, or any other symptoms.  He said his headaches lasted less than one day at a time.  The examiner noted that the Veteran did not have characteristic prostrating attacks of either migraine headaches or non-migraine headaches.  The examiner also determined that the Veteran's headaches would not impact his ability to work.

The Veteran's VA treatment records are silent for any additional complaints of, or treatment for, any symptoms associated with his migraine headaches disability. 

During his March 2014 hearing, the Veteran stated that he was having more trouble at work, and that he would sometimes have to leave due to his headaches.  He reported suffering from four to five episodes a day and that, during these episodes, he was not able to do anything.  He stated that he was not taking any other medication other than ibuprofen.  He reported that there were a lot of times when he had to leave work because of his headaches.  When asked to describe the length of his episodes, the Veteran stated that they lasted 15 minutes that ibuprofen usually relieved his pain, and that he would try to work through his symptoms.  He said he had suffered from seven to eight headaches that had lasted roughly a day on a monthly basis.  He stated that, because he had a part-time job, he did not need to take many sick days from work because his employer was very accommodating.

In October 2014, the Veteran underwent another VA examination.  The examiner diagnosed him with mixed tension and vascular headaches.  He reported that his headaches were bitemporal and occipital in location, and were throbbing and sharp in character.  He stated that his pain ranged from six to nine out of ten.  He reported that there was no preceding aura, and no other symptoms associated with his headaches.  He described his headaches as persistent and daily since their initiation, and he reported seven to eight prostrating attacks per month that lasted approximately one hour.

The Veteran's symptoms included pulsating or throbbing head pain, pain on both sides of his head, and worsening pain with physical activity.  The examiner noted that he suffered from characteristically prostrating migraine/non-migraine headache pain, but that his headaches were not manifested by very prostrating or prolonged attacks of migraine/non-migraines pain productive of severe economic inadaptability.  The examiner also noted that the Veteran's headaches impacted his ability to work.  Specifically, the examiner noted that he was employed on a full time basis and that he was forced to miss two days of work per month due to his severe headaches.

In a December 2014 statement, the Veteran contends that his headaches were more severe than the disability ratings currently assigned, and that, since 2008, he suffered from at least one or two headaches on a daily basis.  He also reported missing four to five days of work due to his headaches.

Based upon the evidence of record, the Board finds that, prior to March 19, 2014, the Veteran's migraine headache did not nearly approximate characteristic prostrating attacks occurring on average once a month over the last several months.  

With regard to the period prior to March 19, 2014, the Board notes that, although the Veteran reported frequent daily tension headaches, his VA treatment records and the October 2008 and July 2012 VA examinations fail to adequately demonstrate headaches that more nearly approximates prostrating headaches that average once a month over the last several months.  For example, the Veteran reported severe throbbing headaches during the October 2008 VA examination, however he denied any additional symptoms that would tend to indicate "extreme exhaustion or powerlessness", such as vomiting, changes in vision, or dizziness.  Additionally, he stated that he was still able to perform his work duties during his headaches.  

Furthermore, although the Veteran reported an increased frequency of headaches in July 2009, there was no indication that such were prostrating, i.e. produced extreme exhaustion or powerlessness.  Indeed, the Veteran denied any associated aura, photophobia, phonophobia, or extremity weakness.  Subsequent VA treatment records note the Veteran's complaints of two to three headaches daily, as well as his statement that he either took medication for the pain or that he would allow the headache to resolve on its own.  See, e.g., September 2009 VA Treatment Record; October 2009 VA Treatment Record, February 2010 VA Treatment Record.  Similar to July 2009 VA treatment record, a February 2010 VA treatment reflects his denial of any additional symptoms associated with his headaches such as aura, photophobia, phonophobia, nausea, vomiting, or extremity weakness.  Likewise, the July 2012 VA examination reflects his report of daily frontal headaches, however he once again denied nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision, sensory changes, or any other symptoms that would tend to indicate the Veteran was having headaches that were prostrating on an average of once a month over the last several months.  Moreover, the VA examiner determined that his symptoms were not characteristically prostrating, and that the headaches did not impact the Veteran's ability to work.

With regard to the Veteran's lay statements concerning his headaches, the Board notes that he is competent to describe his symptoms, as well as the effects of his headaches, including his contention that his headaches have caused him to miss many days of work and school.  However, the Board finds the Veteran's VA treatment records, including his lay statements to his treatment providers, as well as the VA examination reports to be the most probative evidence on the question of whether his reported headaches are of the severity that would warrant a 30 percent rating during this time period, i.e. headaches that produced extreme exhaustion or powerlessness migrainous on an average of once a month over the last several months.

Therefore, while the evidence reflects that the Veteran experienced frequent headaches, the competent and credible evidence of record does not reflect the Veteran's headaches were so severe that they rose to the level of extreme exhaustion or powerlessness occurring on average of once a month over any several month period at any time prior to March 19, 2014.  As a result, an initial rating in excess of 10 percent for the period prior to March 19, 2014, is not warranted.

The Board further finds that at no time during the applicable appeal period has the criteria for a 50 percent rating under Code 8100 been met.  As explained above, the criteria for a 50 percent rating include very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The evidence of record as a whole, including several of the Veteran's own statements, mostly reflects that the Veteran has experienced on average one to two migraine headaches per month during the period on appeal, but certainly not "very frequent."  Also, there is no evidence suggesting the headaches are productive of "severe economic inadaptability."  At the outset, the Board observes that the Veteran has provided somewhat conflicting information as to the frequency of headaches and days missed from work due to his headache disability.  Indeed, the Veteran testified that he had 7 to 8 headaches per month and that they impacted his work; however he indicated that he had a part-time job and did not need to take too many sick days because his employer was very accommodating.  The Veteran indicated in a December 2014 statement, that he had very severe headaches at least once or twice a day since 2008, and missed four to five days of work per month due to the severity of his headaches.  However, the Board observes that during the October 2014 VA examination, the Veteran reported that he was currently working fulltime as a computer technician and that he missed only two days of work per month due to his headache disability.  There is no indication from the evidence that his reported absences that involved possibly two to five days of work per month in any way produced severe economic inadaptability.  Further, as the Veteran has provided several conflicting statements, his statements are accorded very little probative weight.

In summary, the criteria for an initial rating in excess of 10 percent prior to March 19, 2014; and in excess of 30 percent from such date have not been met.  As the preponderance of the evidence is against any further increased or "staged" ratings, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges that, if the claimant or the record reasonably raises a question as to whether a veteran is unemployable due to the disability for which a higher rating is sought, then part of the claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, while the Veteran has indicated that his migraine headache disability has interfered with his job, there is no specific evidence or allegation that this disability, alone, renders him unable to secure or follow a substantially gainful occupation.  In fact, the record shows that the Veteran is presently employed full time as a computer technician.  Therefore, any further consideration of a TDIU in connection with the claim on appeal is not warranted.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).





ORDER

Prior to March 19, 2014, an initial disability rating in excess of 10 percent for migraine headaches is denied.

From March 19, 2014, a rating in excess of 30 percent for migraine headaches is denied.




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


